CULPEPPER, Judge.
The appellant did not appear in person or through counsel when this case was called for argument on the date it had been docketed for hearing, and no brief was filed *99on his behalf. This appeal is therefore considered abandoned, and accordingly is hereby dismissed. Rule VII, Sec. 4(b), Uniform Rules of the Courts of Appeal, 8 LSA-R.S. (1960 p. p.); Allen v. Cuba, La.App., 125 So.2d 429; Woods v. Woods, La.App., 128 So.2d 796; Wagner v. Cloud et al., La.App., 134 So.2d 322 and the authorities cited therein. All costs of this appeal are assessed against the defendant, appellant.
Appeal dismissed.